Ex. 10.1

BioLargo, Inc.

Engagement Extension Agreement

 

February 10, 2017

 

This Engagement Extension Agreement (the “Extension”) references the Engagement
Agreement and Scope Letter dated February 1, 2008 (“2008 Agreement”) by and
between CFO 911 (the “Advisor)” and BioLargo, Inc. (the “Company”), and written
extensions to the Agreement (the “Prior Extensions”), pursuant to which Charles
K. Dargan II has been serving as the Company’s Chief Financial Officer. The
parties desire to extend the terms of the prior agreements for a period of one
year, pursuant to the terms of this Extension. The 2008 Agreement, the Prior
Extensions and this Extension are collectively referred to herein as the
“Agreement”.

 

Except as expressly amended or modified herein, all terms and conditions set
forth in the 2008 Agreement and Prior Extensions are incorporated herein by this
reference, and continue to be in full force and effect. The parties acknowledge
and confirm that Mr. Dargan has been serving as the Company’s Chief Financial
Officer, and continues to do so through today’s date. Retroactively effective as
of October 1, 2016, the Advisor and the Company hereby agree to extend the Term
of the engagement as set forth in the 2008 Agreement to expire September 30,
2017 (the “Extended Term”). Notwithstanding the foregoing, either party may
terminate this Agreement upon 30 days’ written notice. Upon the expiration of
this Agreement on September 30, 2017, unless this agreement has been terminated,
Advisor shall continue to serve as the Company’s Chief Financial Officer until
new terms are agreed upon.

 

All terms regarding compensation to the Advisor are amended and replaced by the
following. During the Extended Term, the Advisor shall receive the compensation
as set forth in this Extension. The Company shall issue to Charles K. Dargan II
an option (the “Option”) to purchase 300,000 shares of the Company’s common
stock, pursuant to the Company’s 2007 Equity Incentive Plan. The Option shall
vest over a period of 12 months, with 125,000 shares having vested as of
February 10, 2017, and the remaining shares to vest 25,000 shares monthly
beginning March 1, 2017, and each month thereafter, so long as this Agreement is
in full force and effect. The Option shall be exercisable at $0.69 per share,
and shall expire February 10, 2027.

 

AGREED TO AND ACCEPTED THIS 10th DAY OF February, 2017

 

CFO 911

BioLargo, Inc.

222 N. Sepulveda Blvd., Suite 2000 14921 Chestnut Street El Segundo, CA 90245,
CA Westminster, CA 92683

 

By:

/S/CHARLES K. DARGAN II

 

By:

/S/DENNIS P. CALVERT

 

Name:

Mr. Charles K. Dargan II

 

Name:

Mr. Dennis P. Calvert

 

Title:

Chief Executive Officer

 

Title:

President

 

Date Signed: February 10, 2017   Date Signed: February 10, 2017  

 